 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10                                                 ***
11   JOSE E. SILVA,                                         Case No. 2:17-cv-02149-GMN-CWH
12                                        Petitioner,
            v.                                              ORDER
13
     BRIAN WILLIAMS, et al.,
14
                                       Respondents.
15

16          Respondents’ motion for an enlargement of time (ECF No. 22) is GRANTED.

17   Respondents shall have to and including January 22, 2019, within which to respond to the second

18   amended petition for writ of habeas corpus in this case.

19          IT IS SO ORDERED.

20
                                  November 2018.
                        16 day of _________,
            DATED THIS ____
21

22
                                                              GLORIA M. NAVARRO
23                                                            UNITED STATES DISTRICT JUDGE
24

25

26

27

28                                                      1
